Citation Nr: 0946775	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, originally claimed as neck pain, headaches and 
neurological disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD`

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  He had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a July 2007 
decision, the Board determined that new and material evidence 
had been received to reopen claims for service connection for 
residuals of head and back injuries.  The Board then remanded 
those claims, and the claim for PTSD, for additional 
development.

Subsequently, in June 2008, the Board issued a decision 
granting the claim for service connection for residuals of a 
back injury.  However, the Board denied the claim for service 
connection for residuals of a head injury and remanded the 
claim for service connection for PTSD for still further 
development and consideration.

In implementing the Board's grant of the claim for residuals 
of a back injury, an August 2008 decision of the Appeals 
Management Center (AMC) assigned an initial 40 percent rating 
for the consequent low back disability retroactively 
effective from April 23, 1999, the date of receipt of the 
claim.  The AMC also assigned a temporary 100 percent 
convalescent rating for this disability (see 38 C.F.R. 
§ 4.30) effective from April 9, 2001 through May 31, 2001, 
and resumed the prior 40 percent rating as of June 1, 2001.  
The Veteran has not since appealed these ratings and/or 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating he has to separately appeal these 
"downstream" issues).  So that claim has been resolved.

However, the Veteran appealed the Board's denial of his claim 
for service connection for residuals of a head injury to the 
United States Court of Appeals for Veterans Claims 
(Court/CAVC).  And in a June 2009 order, granting a joint 
motion, the Court partially vacated the Board's June 2008 
decision to the extent it had denied this claim, and remanded 
this claim to the Board for further development and 
readjudication in compliance with directives specified.

The AMC also has since issued a supplemental statement of the 
case (SSOC) in July 2009 continuing to deny the claim for 
service connection for PTSD, including based on an alleged 
personal assault.  So this claim also is once again before 
the Board.

Regrettably, though, the Board must again remand these two 
remaining claims because still further development of the 
evidence is needed.  The remand again will be via the AMC.


REMAND

When previously remanding this case in July 2007, the Board, 
in relevant part, indicated the Veteran needed to be 
scheduled for a VA neurological examination to determine the 
likelihood (very likely, as likely as not, unlikely) that any 
of the disability currently affecting his head/neck/cervical 
spine is a residual of a documented head injury that he had 
sustained during his military service from April 1966 to 
January 1968.  The Board also requested an orthopedic 
examination for an additional medical nexus opinion 
concerning the claim for residuals of a back injury (a claim, 
as mentioned, which since has been granted based on the 
favorable opinion obtained from that examination).  As well, 
the Board requested a psychiatric examination concerning the 
remaining claim for PTSD, which is still at issue.

And as the Court-granted joint motion indicates, although 
these three examinations were ordered, there is no indication 
the neurological examination in particular was ever actually 
provided concerning the claim for residuals of the head 
injury.  Instead, the Board relied on an unfavorable medical 
nexus opinion obtained from an October 2007 VA general 
medical examination.  So in doing that, according to 
the Court, the Board failed to ensure compliance with this 
remand directive when subsequently denying this claim in the 
June 2008 decision that since has been vacated.  And the 
Veteran is entitled to compliance with this remand directive 
as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (indicating there need only be 
"substantial," as opposed to "exact," compliance with a 
remand directive).

Consequently, this requested VA neurological examination 
still needs to be performed and the resultant opinion that is 
obtained from this evaluation considered in adjudicating this 
claim for service connection for residuals of the head 
injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Still further development is also needed concerning the 
remaining claim for service connection for PTSD because the 
additional VA opinion obtained in December 2008 concerning 
this claim is confusing and internally contradictory.

When remanding this claim to the AMC to schedule the Veteran 
for this mental status evaluation and opinion, initially in 
July 2007 and again in June 2008 for failure to comply with 
the Board's prior remand directive concerning this claim 
(see again Stegall, supra), the Board asked the designated 
examiner to specify "whether there are any findings 
suggesting an alleged personal assault during service 
actually occurred, and if so, the likelihood (very likely, as 
likely as not, unlikely) the Veteran has PTSD as a 
consequence."  See 38 C.F.R. § 3.304(f)(4).  This opinion is 
especially needed to assist in resolving this claim because 
when, as here, the claim for PTSD is predicated on a personal 
assault, the general rule discussed in Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996), that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed 
in-service stressor, does not apply.  See Patton v. West, 12 
Vet. App. 272, 279-280 (1999) and YR v. West, 
11 Vet. App. 393, 399 (1998).

In submitting the report of her findings in December 2008, 
this commenting VA psychologist indicated that she had 
carefully reviewed the claims file and that, since the 
Veteran was not present, he was not interviewed or assessed.  
[Note:  the Board did not specify the Veteran needed to be 
reexamined prior to providing this additional supplemental 
opinion, instead left this to the AMC's discretion, so there 
was no failing in not having him reexamined.]

But still, in trying to provide this requested opinion, the 
commenting VA psychologist (who, incidentally, is the 
military sexual trauma (MST) coordinator of that local mental 
health clinic) made statements that seem self contradictory 
and, therefore, leave the Board wondering whether her 
conclusions are ultimately favorable versus unfavorable.  Of 
note, on the one hand she indicated there is no evidence that 
is inconsistent with the report of sexual assault as 
described by the Veteran, which she goes on to confirm does 
rise to the level of a traumatic incident sufficient to cause 
symptoms of PTSD.  She also acknowledged the information that 
she had reviewed (presumably referring to the evidence in the 
claims file) is consistent with his symptoms having been 
caused by the reported personal assault during service, but 
she then goes on to state this is not probative.  She further 
indicates it would be pure speculation to comment on the 
veracity of his report, in the absence of objective 
information.  Moreover, she added, without interviewing him, 
it is also speculative to comment on the likelihood that his 
PTSD symptoms were caused by the personal assault 
during service.

So, at the very least, this commenting VA psychologist is 
indicating further clinical evaluation is needed to provide 
this requested medical nexus opinion.  She also will then 
have the opportunity to clarify these ambiguous statements.

Furthermore, VA outpatient records dated in October 1999 show 
the Veteran reported receiving psychiatric care the previous 
year at the Center for Change in Hendersonville, North 
Carolina, from Drs. L-W and J.  These records are not in the 
claims file and should be obtained for consideration in this 
appeal.  38 C.F.R. § 3.159(c).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
sources of additional treatment (the 
records of which have not already been 
obtained) for his head/neck/cervical spine 
and psychiatric disability, particularly 
PTSD.  This includes, but is not limited 
to, the treatment he has received at the 
Center for Change in Hendersonville, North 
Carolina, from Drs. L-W and J since 1998.  
All indicated records should be obtained.  
If the efforts to obtain these additional 
records are unsuccessful, and further 
attempts to obtain these records would be 
futile, then expressly indicate this in 
the file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(c)

2.  If possible, have the Veteran examined 
by the VA psychologist who provided 
comment concerning the claim for PTSD in 
December 2008 (or, if she is unavailable, 
by another VA psychologist or psychiatrist 
equally qualified to make the necessary 
determinations).  After examining the 
Veteran, have her or whomever else is 
designated submit an addendum opinion 
specifying with more clarity "whether 
there are any findings suggesting the 
alleged personal assault during service 
actually occurred, and if so, the 
likelihood (very likely, as likely as not, 
unlikely) the Veteran has PTSD as a 
consequence."  The examiner must discuss 
the rationale of the opinion and should 
make every effort to provide comment, 
whether favorable or unfavorable, 
concerning the etiology of the Veteran's 
PTSD in terms of whether it is 
attributable to his military service or, 
instead, more likely the result of other 
unrelated factors.

3.  Also schedule the Veteran for a VA 
neurological examination (not just general 
medical examination) to determine the 
likelihood (very likely, as likely as not, 
unlikely) that any of the disability 
currently affecting his head/neck/cervical 
spine is a residual of a documented injury 
sustained during his military service from 
April 1966 to January 1968.  This includes 
indicating whether he had degenerative 
arthritis in this segment of his spine 
(the cervical segment) within one year of 
his discharge from service.  And to assist 
in making these critical determinations, 
have the designated examiner review the 
claims file for the Veteran's pertinent 
medical and other history - including a 
complete copy of the joint motion, this 
remand, and his service treatment records 
(STRs) reflecting that he sustained a 
laceration to his scalp and experienced 
week-long migraine headaches after an 
accident aboard the USS CAMUS in 
October 1966 when he was struck on the 
head by a "water wash down system block 
and tackle."

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  Then readjudicate the claims for 
residuals of a head injury and PTSD in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond to 
it before returning the files to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
711.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


